IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


M.W.,                                     : No. 471 WAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
DEPARTMENT OF HUMAN SERVICES,             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 25th day of April, 2018, the Petition for Allowance of Appeal is

DENIED.